Citation Nr: 1018354	
Decision Date: 05/18/10    Archive Date: 06/04/10

DOCKET NO.  07-09 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the claim for degenerative arthritis of the knees.

2.  Entitlement to service connection for Osgood-Schlatter 
disease of the knees.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel





INTRODUCTION

The appellant served on active duty from June 1975 to May 
1977.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2005 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).

In March 2010, the appellant failed to report for his 
scheduled videoconference hearing before the undersigned 
Veteran's Law Judge (VLJ).  The VLJ accepted for the record a 
statement by the appellant's representative.  The appellant's 
representative argued that the appellant's present claim was 
a "new claim" and, therefore, the requirement for new and 
material evidence does not apply here.  He noted that the 
appellant's knee claim is predicated on a diagnosis not 
previously shown and documented in service.  He requested 
that VA obtain a medical opinion to ascertain whether the new 
diagnosis is related to service, citing 38 C.F.R. § 3.159.

The issue of entitlement to service connection for Osgood 
Schlatter disease of the knees is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for bilateral knee injury, 
degenerative joint disease of the knees was denied in an 
October 1993 rating decision.  The appellant was informed of 
the determination and of the right to appeal.  The appellant 
did not appeal within one year of date of notification.

2.  The appellant filed a claim for bilateral knee disability 
in June 2005; the evidence added to the record since the 
October 1993 decision is cumulative.


CONCLUSIONS OF LAW

1.  The October 1993 RO decision is final. 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1100 (2009).

2.  Evidence received since the October 1993 RO decision is 
not new and material with regard to degenerative joint 
disease (degenerative arthritis), and the claim may not be 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126), 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.  Under the VCAA, when VA receives a 
complete or substantially complete application for benefits, 
it is required to notify the claimant and his representative, 
if any, of any information and medical or lay evidence that 
is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must inform the claimant of any 
information and evidence not of record that (1) is necessary 
to substantiate the claim as to all five elements of the 
service connection claim (including degree of disability and 
effective date of disability (See Dingess/Hartman  v. 
Nicholson, 19 Vet. App. 473 (2006); (2) VA will seek to 
provide; and (3) the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); Quartuccio, supra. at 187; 38 C.F.R. 
§ 3.159(b).  Notice should be provided at the time that VA 
receives a completed or substantially complete application 
for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).at 119 (2004).  This timing requirement applies equally 
to the initial-disability-rating and effective-date elements 
of a service connection claim.  Dingess/Hartman, supra.

The Board finds that the VCAA letter sent to the appellant in 
July 2005 essentially complied with statutory notice 
requirements as outlined above.  VA notified the appellant of 
the evidence obtained, the evidence VA was responsible for 
obtaining, and the evidence necessary to establish 
entitlement to the benefits sought including the types of 
evidence that would assist in this matter.  Additionally, VA 
notified the appellant of the legal requirements for 
reopening a claim based on new and material evidence, 
including the basis for the prior denial of the claim.  Kent 
v. Nicholson, 20 Vet. App. 1 (2006).

However, notice of the disability rating and effective date 
elements was not provided until July 2006, after the initial 
rating decision.

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Here, the Board finds that VA's error is harmless and without 
prejudice to the appellant.  This is because, notwithstanding 
the error, his claim was readjudicated in October 2009.  VA 
issued a Supplemental Statement of the Case dated the same 
notifying him of the actions taken and evidence obtained or 
received.  As such, the appellant was afforded due process of 
law.  The appellant has not been deprived of information 
needed to substantiate his claim and the very purpose of the 
VCAA notice has not been frustrated by the timing error here.  
Also, the Board notes that the appellant has been represented 
throughout his appeal by an accredited veterans service 
organization.  In the circumstances of this case, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

The Board finds that there is no indication that there is any 
additional relevant evidence to be obtained either by the VA 
or by the appellant, and there is no other specific evidence 
to advise him to obtain.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary). 

Accordingly, appellate review may proceed without prejudice 
to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Claims to Reopen

Service connection for bilateral knee injury, degenerative 
joint disease of the knees, was denied in an October 1993 
rating decision.  The appellant was informed of the 
determination and of the right to appeal.  The appellant did 
not appeal within one year of date of notification and that 
decision became final.
When the RO has disallowed a claim, it may not thereafter be 
reopened unless new and material evidence is submitted.  38 
U.S.C.A. §§ 5108, 7105.  If no notice of disagreement is 
filed within the prescribed period, the action or 
determination shall become final and the claim will not 
thereafter be reopened or allowed except as may be provided 
by regulations not inconsistent with this title.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.200, 20.201, 20.1103.

Under the pertinent laws and regulations, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim, which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The U.S. Court of Appeals for Veterans 
Claims has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

In this case, the appellant filed a claim to reopen in June 
2005.  For claims filed on or after August 29, 2001, new 
evidence means existing evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

At the time of the October 1993 rating decision, the record 
included service treatment records and reports of VA 
examination dated August 1993.

Service treatment records reflect that the appellant 
presented with bilateral knee complaints in August 1975.  He 
reported swelling and denied a history of trauma.  Physical 
examination showed edema, full range of motion, and negative 
McMurray's test.  Knees were stable.  There was tenderness 
over the patella.  The impression was "?".  An evaluation 
note dated a couple of days later shows that the appellant 
has Osgood Schlatters disease (progressive) and the examiner 
stated that "I feel he will be able to complete training, 
but I recommend that if pain persist [sic], we will refer to 
orthopedics."  In February 1976, the appellant reported 
sharp stabbing knee pain, usually with prolonged activity and 
with kneeling.  Physical examination showed good range of 
motion, no swelling, and no pain on palpation.  Report of 
separation examination dated May 1977 reflects normal 
clinical evaluation.  No medical history was associated with 
this examination

Report of VA examination dated August 2, 1993, reflects that 
the appellant was a domiciliary resident at Biloxi VA Medical 
Center.  By history, he had multiple traumas to each knee 
since basic training in the Marine Corps.  He complained of 
pain and swelling of each knee.  No clinical findings for the 
knees were reported and a diagnosis was rendered for 
degenerative joint disease, both knees.

Report of VA joint examination dated August 10, 1993, 
reflects, by history, onset of bilateral knee pain in 
service.  He noted that there was a lot of crawling.  He 
stated that his knees have bothered him on an intermittent 
basis over the years.  Clinical findings were negative for 
redness, heat, swelling, or instability of either knee.  
There was 0 to 145 degrees of motion in both knees.  There 
was medial joint line tenderness and tenderness over the 
medial synovial plica, bilaterally.  The impression was 
bilateral patellofemoral syndrome with symptomatic medial 
plica formation.  An x-ray report dated August 11, 1993, 
reflects normal knees.

Evidentiary submissions received since the RO's October 1993 
decision include VA treatment records dated May 2002 to July 
2005, which show complaints of knee pain in 2005, and private 
treatment notes dated April 2004 to July 2006, which show 
diagnoses for osteoarthritis/Osgood Schlatter disease.

The Board has carefully reviewed the recent evidentiary 
submissions and concluded that new and material evidence has 
not been submitted to reopen the claim for service connection 
for bilateral knee injury, degenerative arthritis of the 
knees.  The recent evidentiary submissions do not tend to 
establish an unestablished fact as it does not show that 
arthritis was incurred in service or the initial post 
separation year, or that it is related to service.  The fact 
that he had post service arthritis in 1993 had been 
established.  Evidence confirming this known fact is 
cumulative.  Stated differently, at the time of the prior 
decision, there was evidence of in service complaints and a 
remote post service diagnosis.  However, there was inadequate 
evidence of a nexus to service.  His current assertion of a 
relationship to service is no different than the prior claim.  
None of the evidentiary defects present at the time of the 
previous decision have been resolved with respect to 
consideration of the claim for degenerative arthritis.  
Therefore, the application to reopen the claim must be 
denied.  There is no doubt to be resolved.


ORDER

The application to reopen a claim for service connection for 
degenerative arthritis of the knees is denied.


REMAND

As a general rule, when a claim is disallowed, the claim may 
not thereafter be reopened and allowed and a claim based upon 
the same factual basis may not be considered. 38 U.S.C. § 
7104(b).  However, if a veteran's claim does not have the 
same factual basis as a prior claim, then the veteran is not 
seeking to reopen his prior claim but rather is opening a new 
claim.  In such cases the new and material evidence 
requirement of 38 U.S.C. § 5108 is inapplicable.

A properly diagnosed disease or injury cannot be considered 
the same factual basis as a distinctly diagnosed disease or 
injury.  Therefore, claims based upon distinctly and properly 
diagnosed diseases or injuries cannot be considered the same 
claim.  See Ephraim v. Brown, 82 F.3d 399 (Fed.Cir.1996).  
Boggs v. Peake, 520 F.3d 1330 (2008).

In this case, the appellant was denied service connection for 
bilateral knee injury, degenerative joint disease of the 
knees in an October 1993 rating decision.  Service treatment 
records show an assessment of Osgood Schlatter disease.  The 
post service evidence did not.

Private post service treatment records since October 2005 
show Osgood Schlatter disease.  This claim has not been 
developed or adjudicated.  It constitutes a new claim and the 
rules governing finality do not attach thereto at this time.  
Accordingly, remand is necessary so that the RO may develop 
and adjudicate the new claim for Osgood Schlatter disease of 
the knees.

In the alternative, if service connection for Osgood 
Schlatter disease had been implicitly denied in 1993, we 
would find the post service diagnosis of Osgood Schlatter 
disease to be new and material evidence since such post 
service diagnosis was lacking in 1993.

As part of the development of the claim, VA should issue the 
appellant a VCAA letter on this claim and provide a VA 
examination to ascertain whether the appellant has Osgood 
Schlatter disease and, if yes, whether it is related to 
service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) 
(the threshold is low when considering whether there is an 
indication that a disability or persistent or recurring 
symptoms of a disability may be associated with the veteran's 
service); see also Duenas v. Principi, 18 Vet. App. 512 
(2004) (The Court held that an examination must be conducted 
where the record before the Secretary (1) contains competent 
evidence that the veteran has persistent or recurrent 
symptoms of disease and (2) indicates that those symptoms may 
be associated with his active military service).

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be issued VCAA 
notice on the claim of service connection 
for Osgood Schlatter disease of the knees, 
to include notice of the disability and 
effective date elements of his claim.

2.  The RO should develop as appropriate 
the claim for service connection for 
Osgood Schlatter disease of the knees and 
schedule the appellant for a VA 
examination.  The examiner should identify 
all abnormal knee pathology and indicate 
whether the appellant has Osgood Schlatter 
disease of either knee.  If the examiner 
finds Osgood Schlatter disease of either 
knee, he/she should indicate whether it is 
related to service, including the notation 
for Osgood Schlatter disease shown 
therein; and he/should indicate whether it 
is likely, as likely as not, or unlikely 
that Osgood Schlatter disease is related 
to service.  A complete rationale for all 
opinions is required.  The claims folder 
should be made available for review.

3.  After the development requested above 
has been completed to the extent possible, 
the RO should review the record and 
adjudicate the claim for service connection 
for Osgood Schlatter disease of the knees.  
If the benefit sought is denied, and a 
notice of disagreement is filed, the 
appellant and his representative should be 
furnished a Statement of the Case and given 
the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).







______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


